Title: Peter J. Zeltner to Thomas Jefferson, [received 30 October 1818]
From: Zeltner, Peter Josef
To: Jefferson, Thomas


          
            Monsieur,
              received 30 Oct. 1818
          
          Ayant eu l’avantage de jouir pendant plus de vingt années de l’amitie  toute particuliere de l’Illustre défunt, qui à passé plûs de quinze dans ma maison je n’ai pu ignorer les relations amicales qu’il a cultivées avec vous: une amitie fondée sur l’éstime réciproque, ne pourrait qu être durable: aussi suis que bien persuade des regrets que Vous causera la nouvelle de son décès Si peu attendu; Il en avait quitte en May 1815 pour repondre aux desirs que lui avait temoigne L’Empereur de Russie, de conférer avec lui à Vienne Sur le Sort de la Polonge Pologne; de Vienne il est revenu jusqu’a Soleure en Suisse où il a demeuré chez mon frère en attendant que les circonstances décident, S’il doit aller dans Sa patrie où revenir  ici dans l’asile qu’il S’était choisi; il etait Sur le point de prendre ce dernier part, quand la mort l’enleva à Sa patrie et a Ses nombreux amis, parmi les quels je Sais que Vous étes au premier rang. C’est cette consideration qui m’a fait un devoir de Vous annoncer directement cette triste nouvelle.
          Come le géneral Kosciuszko a disposé de la majeure partie de la fortune en faveur de mes enfans, de mes nièces freres et belle Soeur, et que je Suis en outre tres lié avec ses parents que je compte aller Voir en Pologne. je vous prie de vouloir  donner des renseignements Sur le Capital qu’il a laissé entre Vos mains et autres object objets qui pourraient être a Votre Connaissance; Vous obligeres infiniment celui qui a l’honneur d’etre avec estime et haute consideration
          
            Monsieur   Votre tres humble et obeissant serviteur
            P J Zeltner
          
         
          Editors’ Translation
          
            
              Sir,
                received 30 Oct. 1818
            
            Having had the privilege of enjoying for more than twenty years the very special friendship of the illustrious deceased, who spent more than fifteen years in my home, I could not ignore the amicable relationship he cultivated with you. A friendship based on mutual respect could not help but endure; I am therefore certain that the news of his unexpected death will distress you. In response  to the wishes of the Emperor of Russia, he had left in May 1815 to confer with him in Vienna regarding the fate of Poland. From Vienna he came back to Solothurn, Switzerland, where he stayed at my brother’s house while waiting on circumstances to decide whether he should go to his homeland or return here to the refuge he had selected for himself. He was about to choose the latter when death took him away from both his homeland and his numerous friends, among whom I know you are in the first rank. This consideration has made it my duty to announce this sad news to you directly.
            As General Kosciuszko has disposed of most of his fortune in favor of my children, nieces, brothers, and sister-in-law, and since I am,  moreover, very close to his relatives, whom I intend to visit in Poland, I ask that you please send me the details of the funds he left in your hands and other effects of which you may have knowledge; you will be greatly obliging one who has the honor to be, with esteem and high consideration
            
              Sir   Your very humble and obedient servant
               P J  Zeltner
            
          
        